                       IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW MEXICO

CHRISTOPHER AGUIRRE,

                      Plaintiff,

v.                                                                 No. 17-CV-1267-WJ-CG

CORRECTIONS CORPORATION OF AMERICA,
AKA CORECIVIC, TRANSCOR AMERICA,
WARDEN CHAD MILLER,
CORRECTIONS OFFICER BRENDA L. ISSACS, AND
CORRECTIONS OFFICER CHRISTOPHER L. FUERTAS,

                      Defendants.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Court’s Order to Show Cause, [Doc. 83],

and Defendants’ Response to Order to Show Cause. [Doc. 84].

                                       BACKGROUND

       On November 3, 2017, Plaintiff filed a complaint in state court against Defendant

Corrections Corporation of America (“CoreCivic”), Defendant Transcor America (“Transcor”),

Defendant Corvel Corporation (“CorVel”), Defendant Chad Miller, Defendant Brenda Isaacs

(sued as “Issacs”), and Defendant Christopher Fuertes (sued as “Fuertas”). [Doc. 1.1]. The

complaint alleged claims of negligence under the New Mexico Tort Claims Act, violations of the

Eight Amendment of the United States Constitution, and vicarious liability. [Id.]

       On December 29, 2017, the case was removed to this Court pursuant to 28 U.S.C. §

1441(a). [Doc. 1]. Corporate Defendants CoreCivic, CorVel, and Transcor filed motions to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6). [Doc. 2 and 19]. On September 18, 2018, this Court filed a

Memorandum Opinion and Order, [Doc. 51 supplemented by Doc. 70], finding that: (1) Plaintiff

failed to state a constitutional claim against CoreCivic and Transcor and dismissed the claim with

                                                1
prejudice as to these two defendants; (2) Plaintiff failed to state a claim for negligence, dismissed

the claim without prejudice, and granted to leave to allow Plaintiff to amend the negligence claim

within 30 days of the filing of the Memorandum Opinion and Order; and (3) CorVel was not a

proper party to the lawsuit, thus, dismissing it from the case. On October 18, 2018, Plaintiff filed

an Amended Complaint for Damages Resulting from Personal Injury against Defendant Isaacs,

Defendant Fuertes, and Transcor alleging negligence, negligent hiring and training, and vicarious

liability claims.

        Plaintiff filed an amended complaint that alleges a claim of negligence against Defendant

Isaacs, Defendant Fuertes, and Defendant Transcor, a claim of vicarious liability and an additional

claim of negligent hiring and training against Defendant Transcor. The amended complaint did not

reference any constitutional violations that would give this Court jurisdiction. See Franklin v.

Kansas Dep't of Corr., 160 F. App'x 730, 734 (10th Cir. 2005) (holding that an amended complaint

supersedes the original complaint and renders the original complaint of no legal effect as to claims

and defendants not included in the amended complaint).

        The Court then filed an Order to Show Cause sua sponte to address whether the Court

should retain jurisdiction as no federal claims remained on the complaint. The Court asked both

parties to file responses, if they wished to do so. Only Defendants’ filed a response.

                                           DISCUSSION

        Defendants suggest that the Court should retain jurisdiction because “judicial economy,

convenience, fairness, and comity weigh in favor of jurisdiction.” [Doc. 84 at 3-4 (citing Carnegie-

Mellon University v. Cohill, 484 U.S. 343, 350 (1988))].

        Under 28 U.S.C. § 1367 this Court “may decline to exercise supplemental jurisdiction over

[Plaintiff’s pendent state law claims] if . . . the district Court has dismissed all claims over which



                                                  2
it has original jurisdiction.” 28 U.S.C., § 1367(a), (c)(1). “Since pendent jurisdiction is a doctrine

of discretion, United Mine Workers v. Gibbs, 383 U.S. 715 (1966), a district court may decline to

exercise jurisdiction over a state law claim . . .. If the federal claim is dismissed before trial, even

though not insubstantial in the jurisdictional sense, the state law claim will generally be dismissed

as well.” Thatcher Enters v. Cache Cnty Corp., 902 F.2d 1472, 1478 (10th Cir. 1990).

        [A] federal court should consider and weigh in each case, and at every stage of the

litigation, the values of judicial economy, convenience, fairness, and comity in order to decide

whether to exercise jurisdiction over a case brought in that court involving pendent state-law

claims. When the balance of these factors indicates that a case properly belongs in state court, as

when the federal-law claims have dropped out of the lawsuit in its early stages and only state-law

claims remain, the federal court should decline the exercise of jurisdiction by dismissing the case

without prejudice. Cohill, 484 U.S. at 350 (footnote omitted). “[T]he doctrine of pendent

jurisdiction thus is a doctrine of flexibility, designed to allow courts to deal with cases involving

pendent claims in the manner that most sensibly accommodates a range of concerns and values.”

Id. Weighing the factors set forth set forth in Cohill, the Court will decline to exercise jurisdiction

over Plaintiff’s pendent state-law claims.

        Although the case has been pending in this Court for about a year and discovery has been

conducted, the Court allowed Plaintiff to file an amended complaint, no trial has been set, and the

Court has not ruled on the summary judgment motions filed by Defendants. Therefore, this case is

still some distance from ready for trial and the Court sees no advantage between either this Court

or state court as far as judicial economy.

        Next, as to convenience, Defendants do not guide the Court on how this Court would be

more convenient than a state court. The Court finds that both courts are convenient for the parties.



                                                   3
       As far as comity, Defendants argue that this Court is just as capable as the state court to

resolve the issues of negligence alleged by Plaintiff. However, the state courts are better suited to

resolve these issues as they are able to procure for the parties a surer-footed reading of applicable

law. United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966) (“Needless decisions of state law

should be avoided both as a matter of comity and to promote justice between the parties, by

procuring for them a surer-footed reading of applicable law.”); see also Brooks v. Gaenzle, 614

F.3d 1213, 1230 (10th Cir. 2010) (reversing and remanding the district court’s grant of summary

judgment on state tort claim with instructions to dismiss the claim without prejudice without

considering the remaining Cohill factors because “[n]otions of comity and federalism demand that

a state court try its own lawsuits, absent compelling reasons to the contrary” (internal quotation

marks and citation omitted)). Therefore, the factors weigh in favor of remand.

       Finally, because of Plaintiff’s tactical decisions in this Court, the Court is concerned that

Plaintiff will simply file a state-court complaint with the federal claims once the case is remanded

to state court, and thus, this may give the Court jurisdiction again. Therefore, the Court will only

remand the case after Plaintiff has dismissed the federal constitutional claims with prejudice

against all defendants. Fed.R.Civ.P. 41(a) (voluntary dismissal by a plaintiff).

                                         CONCLUSION

       IT IS THEREFORE ORDERED that this action will be remanded to the Second Judicial

District Court, Bernalillo County, State of New Mexico only if the following condition is met:

       1. Plaintiffs voluntarily dismiss with prejudice any and all federal claims.

Absent compliance with this condition within fourteen (14) days, this Court will retain jurisdiction.


                                              ________________________________________
                                              CHIEF UNITED STATES DISTRICT JUDGE



                                                 4
